Title: Hugh Mercer to James Madison, 17 January 1828
From: Mercer, Hugh
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Fredericksbg,
                                
                                 Jany 17th 1828—
                            
                        

                        My very high respect & esteem & personal attachment for you, make it my Duty to say, that a
                            Day or two before I left home on the 3d Inst, to attend the late Convention at Richmond, I received a letter from Mr.
                            Monroe in concluding a Correspondence on the subject, mentioning that your views accorded fully with his own, in desiring
                            to be excused by the convention from serving on the electoral Ticket—both of you wishing to remain neutral on a question,
                            which agitates our Country to such an unusual degree—& that you had requested him so to inform me—
                        Mr Monroe had previously written me a letter, on my suggesting to him that he had better take such course,
                            which I was authorised by him to shew to the electoral Committee, & such friends as I thought proper, in confidence—
                        I made known his wishes as well as your’s, as delicately & confidentially as I could—& some
                            few of your political & personal friends were disposed at length, to yield their own views & anxious
                            wishes, to your desire to be excused—but a very large & decided Majority thought differently—
                        Regarding as I do the total unfitness of Genl Jackson for the Presidency of the U.States, & the great
                            Danger to our free institutions of his elevation to that high & responsible station, I have only to add my wish to
                            that of many many thousands in Va & the U.States, who earnestly hope that you & Mr. Monroe will feel that
                            you can with Justice to your own feelings, obey the Call of your Country at this most solemn & interesting Crisis
                            in her affairs—
                        I wrote Col. Monroe from Richmond, & informed him, that I would write you as soon as I returned home,
                            which was on Tuesday evening—I am Dear Sir, most respectfully & truly, yr friend & Srt,

                        
                            
                                Hugh Mercer
                            
                        
                    